Citation Nr: 0637369	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-11 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of radiation exposure.  

2.  Entitlement to service connection for a claimed chronic 
ear infection.  

3.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1944 to 
June 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating decision.  

In November 2006, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative for advancement of 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have a radiogenic disease or 
a disease presumptively associated with his claimed radiation 
exposure.  

3.  The veteran currently is not shown to have a chronic ear 
infection due to any event or incident of his period of 
active service.  

4.  The currently demonstrated tinnitus as likely as not is 
shown to be due to noise exposure during the veteran's 
military service.  



CONCLUSIONS OF LAW

1.  The veteran does have disability identified as the 
residual of radiation exposure due to disease or injury that 
was incurred in or aggravated by service; nor may any be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309(d), 3.311(b) (2006).  

2.  The veteran does not have a disability manifested by 
chronic ear infection due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The RO sent the veteran a pre-decision notice letter in 
November 2001 informing him that in order to establish 
entitlement to service-connected compensation benefits, the 
evidence must show a current physical or mental disability, 
an injury or disease that began in or was made worse during 
military service; and, a relationship between the current 
disability and the injury, disease, or event in service.  

The veteran was afforded time to respond before the RO issued 
the July 2002 rating decision on appeal.  The Board 
accordingly finds that he has received sufficient notice of 
the information and evidence needed to support his claim and 
has been afforded ample opportunity to submit such 
information and evidence.  

After the April 2002 letter cited above, and during the 
pendancy of the appeal, AMC sent the veteran follow-up notice 
letters in January 2004, April 2004, and January 2005.  

The Board finds that these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The AMC letters cited above advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA will make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The AMC letters cited above listed the evidence newly 
received by VA and asked the veteran to provide the necessary 
contact information and authorization for VA to contact any 
other entities having pertinent evidence for inclusion in the 
record.  

The letter also informed the veteran that lay evidence is 
acceptable, and advised him how to submit lay statements 
supporting his claim.  The April 2004 letter specifically 
stated, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents completely meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

After the April 2004 AMC letter, which completed the 
requirements of VCAA and cured any defects in previous 
letters, the veteran had ample opportunity to respond before 
the RO readjudicated the claim as reflected in the June 2004 
SSOC.  Also, the RO's January 2005 letter advised the veteran 
that his file was being sent to the Board, but advised him 
that he could still submit evidence relevant to his claim 
directly to the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the January 2004 and April 
2004 letters advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disabilities, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and 
post-service VA medical records, have been associated with 
the claims file.  The veteran has received appropriate VA 
medical examinations in conjunction with his claim.  

The veteran was advised that he is entitled to a hearing 
before the RO and/or before the Board, but he has not 
indicated any desire to participate in such a hearing before 
the Board adjudicates his claim.  

Finally, neither the veteran nor his representative has 
asserted, and review of the file does not show, that there is 
any existent evidence, in addition to that discussed below, 
that should be obtained prior to appellate review.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection on appeal.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  
 
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


A.  Residuals of Radiation Exposure

The veteran contends that he was exposed to radiation from 
the atomic bombing of Nagasaki while performing duties at the 
nearby port of Sasebo during the period September 1945 to 
March 1946.  The veteran also asserts that he was "on the 
ground in Nagasaki about three times" although this is not 
documented in his service record.  

The term "radiation exposed veteran" includes veterans 
involved in the occupation of Hiroshima or Nagasaki during 
the period beginning on August 6, 1945 and ending on July 1, 
1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  The term "occupation 
of Hiroshima or Nagasaki" means official military duties 
within 10 miles of the city of Nagasaki.  38 C.F.R. 
§ 3.309(d)(3)(vi).  

The Board notes that Sasebo is approximately 180 miles from 
Hiroshima and 30 miles from Nagasaki, so the veteran is not 
classified as a radiation-exposed veteran.  Also, the Board 
notes that the Defense Threat Reduction Agency (DTRA) has 
reported no treat of ionizing radiation associated with 
duties performed in the port of Sasebo.  

VA treatment records show that the veteran has been treated 
for the following medical disorders: coronary artery disease 
status post coronary artery bypass graft (CABG) in 1986, 
hypertension, hypercholesterolemia, allergic symptoms with 
rhinitis and possible conjunctivitis, peripheral artery 
disease, chronic bronchitis, congestive heart failure, benign 
prostatic hypertrophy, and chronic obstructive pulmonary 
disease.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).  

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309.  
These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  

The Board notes at this point that there is no evidence that 
the veteran has any of the diseases listed in 38 C.F.R. 
§ 3.309(d), and the veteran has not asserted that he has any 
of those diseases.  Accordingly, the presumption does not 
apply.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  

The Board notes at this point that there is no evidence that 
the veteran has any of the disorders are listed in 38 C.F.R. 
§ 3.311(b)(2) as radiogenic.  When as here a claim is based 
on a disease other than one of those listed in 38 C.F.R. 
§ 3.311(b)(2), VA shall nevertheless consider the claim under 
the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4) (emphasis added).  

There is no such competent scientific or medical evidence in 
regard to any of the veteran's documented medical disorders, 
and the Board accordingly finds that the provisions of 
38 C.F.R. § 3.311 do not apply.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  

In this case, there is no such medical evidence of nexus 
between any of the veteran's documented medical disabilities 
and his claimed exposure to radiation.  The Board also points 
out that neither the veteran nor his representative has 
presented or alluded to the existence of any persuasive 
medical evidence or opinion to support the claim. 

Since the evidence does not show that the veteran has any of 
the disabilities that are attributable to radiation exposure 
under any of the three different methods established by 
Hilkert, the Board finds that service connection cannot be 
granted for residuals of exposure to radiation.  


B.  Chronic Ear Infection.  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).  

The veteran's service medical records show no complaints or 
findings referable to an ear infection.  The discharge 
physical examination in June 1946 showed no diseases or 
defects of the ears.  

The veteran underwent VA plastic surgery in October 1994 for 
excision of a pigmented skin lesion on the right ear.  There 
is no indication of any sequelae.  

The veteran had a VA clinical (outpatient) examination in 
July 2001 that noted a little bit of fullness in the ear but 
no other ear complaint.  Subsequent outpatient examinations 
in December 2001 and May 2002 are silent in regard to any 
current ear disorders.  

The veteran had a VA medical examination (ear diseases) in 
January 2004 during which he reported that he had a fungus 
infection in the ears in 1945; the condition was treated with 
eardrops and symptoms disappeared after a few days.  The ear 
was normal on examination, and there was no apparent active 
ear disease currently present.  

The veteran had a VA audiological evaluation in February 2004 
during which he again reported having had a fungus infection 
of the ears during service.  The evaluator stated that 
insufficient information exists regarding the claimed ear 
fungus, although reports of fungus infection were not 
uncommon in warmer climates and reports of undocumented 
medical treatment were also not uncommon.  

The Board emphasizes that Congress has specifically limited 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability.  See 38 U.S.C.A. § 1110.  

Where, as here, there is no competent medical evidence 
establishing that the appellant has the claimed disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  

The Board accordingly finds that there is no basis on which 
to award service connection for chronic ear infection.  


C.  Tinnitus

The RO found that the veteran was a combat veteran, and that 
his exposure to acoustic trauma could be presumed.  

The veteran had a VA outpatient examination in December 2001 
that noted complaint of tinnitus, most likely from ingestion 
of aspirin.  

The veteran had a VA medical (ear disease) examination in 
January 2004 in which the examiner stated that bilateral 
tinnitus was present.  However, the examiner stated that 
there is no evidence that the tinnitus was related to 
military service.

Thereafter, the veteran had a VA audiological evaluation in 
February 2004 in which he reported that tinnitus began 10 
years after discharge from service and continued until the 
present.  The evaluator stated that it was at least as likely 
as possible that at least a portion of the veteran's tinnitus 
was due to his military career.  

The evidence accordingly shows that the veteran has been 
diagnosed with tinnitus, so the first Hickson element is met, 
and the RO's determination of acoustic trauma satisfies the 
second Hickson element.  

However, evidence of a present condition is generally not 
relevant to a claim for service connection, absent some 
competent linkage to military service.  Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  

The evidence is inconsistent as to the third Hickson element 
(medical evidence of a relationship between the claimed 
disability and military service), since the January 2004 VA 
examiner found no evidence of a nexus between tinnitus and 
military service, while the February 2004 VA audiologist 
found that such a relationship was at least as likely as not.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, neither the audiologist nor the medical 
examiner provided any indication of professional status (MD, 
RN, etc.), so it is impossible to compare their respective 
medical credentials.  

Access to the claims file is a discriminator, but in this 
case both the audiologist and the medical examiner had such 
access.  Finally, tinnitus is a neurological condition rather 
than an audiological or otological condition, so neither the 
audiologist nor the medical examiner was within the scope of 
medical expertise.  

Thus, the medical opinion evidence appears to be in relative 
equipoise on the question of in-service incurrence.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for tinnitus is warranted.   



ORDER

Service connection for the claimed residuals of radiation 
exposure is denied.  

Service connection for a claimed chronic ear infection is 
denied.  

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


